     Case 1:20-cr-00151-NONE-SKO Document 21 Filed 10/30/20 Page 1 of 2


 1    HEATHER E. WILLIAMS, Bar #122664
      Federal Defender
 2    BENJAMIN A. GERSON, NY Bar # 5505144
      Assistant Federal Defender
 3    Designated Counsel for Service
      2300 Tulare Street, Suite 330
 4    Fresno, CA 93721-2226
      Telephone: (559) 487-5561
 5    Fax: (559) 487-5950
 6    Attorneys for Defendant
      JOSE FERNANDO GOMEZ-MOREIRA
 7
 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11     UNITED STATES OF AMERICA,                    Case No. 1:20-cr-00151-NONE-SKO
12                      Plaintiff,                  STIPULATION TO CONTINUE STATUS
                                                    CONFERENCE
13     vs.
14     JOSE FERNANDO GOMEZ-                         Date: December 2, 2020
       MOREIRA,                                     Time: 1:00 p.m.
15                                                  Judge: Hon. Sheila K. Oberto
                       Defendant.
16
17
18            The parties, through their respective counsel, Laura Withers, Assistant United States
19    Attorney, counsel for the government, and Benjamin A. Gerson, Assistant Federal Defender,
20    counsel for the defendant, Jose Fernando Gomez-Moreira, hereby stipulate and jointly move this
21    Court to continue Mr. Gomez-Moreira’s status conference from November 4, 2020 to December 2,
22    2020.
23            Mr. Gomez-Moreira is scheduled for a hearing on a motion for bail review on before the
24    Honorable Barbara A. McAuliffe on November 2, 2020. The parties agree that there is no need for
25    a status conference to follow immediately afterward. Defense investigation is ongoing and defense
26    counsel is awaiting vital records relating to Mr. Gomez-Moreira’s case.
27            The parties request this continuance with the intention of conserving time and resources
28    for both the parties and the Court. The parties agree that the delay resulting from the continuance
     Case 1:20-cr-00151-NONE-SKO Document 21 Filed 10/30/20 Page 2 of 2


 1    shall be excluded in the interests of justice, including but not limited to, the need for the period
 2    of time set forth herein for effective defense preparation, defense investigation, and plea
 3    negotiation purposes pursuant to 18 U.S.C. § 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv).
 4                                                   Respectfully submitted,
 5                                                   McGREGOR SCOTT
                                                     United States Attorney
 6
 7    Dated: October 30, 2020                        /s/ Laura Withers
                                                     LAURA WITHERS
 8                                                   Assistant U.S. Attorney
 9
10    Dated: October 30, 2020                        HEATHER E. WILLIAMS
                                                     Federal Defender
11
12                                                   /s/ Benjamin A. Gerson
                                                     BENJAMIN A. GERSON
13                                                   Assistant Federal Defender
                                                     Attorney for Defendant
14                                                   JOSE FERNANDO GOMEZ-MOREIRA
15
16                                                 ORDER
17
18    IT IS SO ORDERED.
19
      Dated:        October 30, 2020                                 /s/   Sheila K. Oberto              .
20                                                        UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27

28

      ddA
        Gomez-Moreira - Stipulation to Continue        -2-
